      Case: 1:14-cv-01654-DAP Doc #: 56 Filed: 04/25/19 1 of 2. PageID #: 1632



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA ex rel.                 )
 ARTHUR GREEN, et al.                             )
                                                  )
                        Relators,                 )    CASE NO.: 1:14-CV-01654
 v.                                               )
                                                  )    JUDGE POLSTER
 THE UNIVERSITY OF PHOENIX, INC.                  )    MAGISTRATE JUDGE GREENBERG
                                                  )
                        Defendant.                )

                                    JOINT STATUS REPORT

       In accordance with the Court’s direction as memorialized in the docket entry dated April

3, 2019, the parties exchanged settlement offers on April 10, 2019 and April 17, 2019,

respectively. Subsequently, lead counsel for the parties convened a call to discuss the offers, the

case, and possible settlement structures. While those discussions did not result in an agreement

on terms to resolve this action, counsel believe the discussions clarified the issues for the

settlement conference on April 29, 2019.




LEGAL02/38031498v1
     Case: 1:14-cv-01654-DAP Doc #: 56 Filed: 04/25/19 2 of 2. PageID #: 1633



DATED: April 25, 2019                        Respectfully Submitted,

/s/Warner Mendenhall                         /s/Jared Slade
Jesse L. Hoyer (admitted pro hac vice)       Robert G. Cohen
JAMES HOYER, P.A.                            Ohio State Bar No. 0041707
2801 W. Busch. Blvd.                         rcohen@keglerbrown.com
Ste. 200                                     KEGLER, BROWN, HILL & RITTER
Tampa, FL 33618                              Capital Square, Suite 1800
(813) 375-3700                               65 East State Street
jlhoyer@jameshoyer.com                       Columbus, Ohio 43125
                                             (614) 462-5400 – Telephone
Warner Mendenhall                            (614) 464-2634 – Facsimile
Ohio State Bar No. 0070165
Logan Trombley                               William R. Mitchelson, Jr. (admitted pro
Ohio State Bar No. 0096858                   hac vice)
190 North Union Street, Suite 201            Georgia State Bar No. 513811
Akron, OH 44304                              Mitch.Mitchelson@alston.com
(330) 535-9160 – Telephone                   ALSTON & BIRD LLP
(330) 762-9743 – Facsimile                   1201 West Peachtree Street
warnerl@warnermendenhall.com                 Atlanta, Georgia 30309
logan@warnermendenhall.com                   (404) 881-7000 – Telephone
                                             (404) 881-7777 – Facsimile
ATTORNEY FOR RELATORS
                                             Jared M. Slade (admitted pro hac vice)
                                             Texas State Bar No. 24060618
                                             jared.slade@alston.com
                                             ALSTON & BIRD LLP
                                             2200 Ross Ave., Ste. 2300
                                             Dallas, Texas 75201
                                             (214) 922-3400 – Telephone
                                             (214) 922-3884 – Facsimile

                                             ATTORNEYS FOR DEFENDANT




                                         2
